COURT OF APPEALS OF VIRGINIA


Present: Judges Kelsey, Petty and Senior Judge Bumgardner


JOHN C. PHILLIPS
                                                                 MEMORANDUM OPINION*
v.     Record No. 0653-06-3                                          PER CURIAM
                                                                     JULY 25, 2006
RED ONION STATE PRISON/
 COMMONWEALTH OF VIRGINIA


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (D. Allison Mullins; Lee & Phipps, P.C., on brief), for appellant.

                 (Robert F. McDonnell, Attorney General; Maureen Riley Matsen,
                 Deputy Attorney General; Peter R. Messitt, Senior Assistant
                 Attorney General; Deanis L. Simmons, Assistant Attorney General,
                 on brief), for appellee.


       John C. Phillips appeals a decision of the Workers’ Compensation Commission finding

that he failed to prove he suffered a compensable injury by accident on August 16, 2004, on the

ground that he failed to prove the occurrence of an obvious sudden shock or fright arising out of

the course of his employment. We have reviewed the record and the commission’s opinion and

find that this appeal is without merit. Accordingly, we affirm for the reasons stated by the

commission in its final opinion. See Phillips v. Red Onion State Prison/Commonwealth of

Virginia, VWC File No. 220-38-41 (Feb. 6, 2006). We dispense with oral argument and

summarily affirm because the facts and legal contentions are adequately presented in the

materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                                                      Affirmed.

       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.